Citation Nr: 1547206	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  12-15 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include pes planus and hallux rigidus.

2.  Entitlement to service connection for a rectal condition, to include hemorrhoids (claimed as fecal leakage).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1977 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2014 and June 2015, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary with respect to the remaining claims prior to appellate review.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  





Bilateral foot disability, to include pes planus and hallux rigidus

The Veteran contends that he has a bilateral foot disability as a result of his active duty service.  

The Veteran's service treatment records are silent for a diagnosis of or treatment for a foot condition.  A September 1995 report of medical examination for enlistment into the National Guard shows that the Veteran had moderate pes planus that was asymptomatic.  

At an April 2011 VA foot examination, the Veteran stated that he had experienced pain in his feet since 1990.  The examiner diagnosed bilateral mild pes planus deformity and bilateral hallux rigidus, which is mild on the right and moderate on the left.  The examiner did not address the etiology of the conditions.

At the February 2015 VA foot examination, the Veteran reported progressive foot pain mostly on the left and loss of arch height.  It is noted that the Veteran reported the use of arch supports but he remains symptomatic.  The examiner noted pes planus pain on use, on the left side only.  Likewise, symptoms due to hallux rigidus were noted to be severe, with function equivalent to amputation of great toe on the left side only.  On physical examination, the Veteran had pain on the left foot but not the right.  The examiner also noted that degenerative or traumatic arthritis was documented on the left foot.  The examiner diagnosed bilateral flexible pes planus and hallux rigidus, although it is not clear whether the hallux rigidus is bilateral or only applies to the left foot.  The examiner opined that the Veteran's foot condition was less likely than not incurred in or caused by service.  The rationale provided was that while the Veteran has pes planus, he actually has no pain from it and pes planus is likely incidental.  The examiner states that the Veteran's main issue is hallux rigidus of the left foot, which is a degenerative condition that is multifactorial in nature and unlikely to be related to his service.  This opinion and rationale however, did not address the issue of whether the Veteran's current foot conditions could have been caused by or related to the stresses to the feet associated with working as an aircraft weapons technician, such as prolonged standing and heavy lifting on a flight line.  Therefore, the Board found this opinion to be inadequate, and the Veteran was afforded a new VA examination to determine whether the Veteran has a current bilateral foot condition that is etiologically related to service.  

At the September 2015 VA foot examination, the Veteran was diagnosed with bilateral pes planus and bilateral hallux rigidus.  After review of the claims file, and physical examination, the examiner stated that the Veteran was diagnosed with pes planus in 1995, but he does not have severe deformity, and it is not related to any in-service duties.  The examiner also stated that the Veteran has bilateral hallux rigidus but there is no evidence that flare-ups are leading to functional disability or impairment.  The examiner further stated that the Veteran's bilateral hallux rigidus is not related to prolonged standing or heavy lifting, and is more likely idiopathic in nature and a marker of aging.  

Unfortunately, the Board finds the VA examiner's opinion to be incomplete.  The examiner did not provide a rationale for why the Veteran's bilateral pes planus is not related to service, nor was there a discussion of bilateral pes planus as it specifically relates to the Veteran's duties which included prolonged standing on a flight line, and heavy lifting over a 14 year period.  Therefore, the Board finds this opinion to be inadequate, and the Veteran should be afforded a new VA examination to determine whether the Veteran has a current bilateral foot condition that is etiologically related to service.  

Rectal condition, to include hemorrhoids (claimed as fecal leakage)

The Veteran contends that he has hemorrhoids, also claimed as fecal leakage that had their onset on active duty.  

The Veteran's service treatment records are silent for a diagnosis of or treatment for a rectal condition.  A September 1995 report of medical examination for enlistment into the National Guard shows an abnormality in the anus and rectum.

An October 2012 VA treatment note reflects that the Veteran reported a history of hemorrhoids and stated he experienced seepage of fecal brown liquid which stains his underwear and smelled very bad since around 1991.  The Veteran was assessed with episodic fecal incontinence.

At a February 2015 VA examination, the examiner noted the Veteran's report of fecal leakage since 1991.  The examiner also stated the Veteran admitted that he has never received or required treatment, and his symptoms are increased if he is hot, stressed, or from certain foods such as sweets or caffeine.  On examination, the examiner found small or moderate external hemorrhoids with no active bleeding, acute findings, active fecal leakage, or evidence of anal sphincter abnormality.  The
examiner opined that the Veteran's hemorrhoids were less likely than not related to service.  The rationale provided was that the Veteran's STR's, including the separation examination are silent for any reported rectal issues at the time of separation.  

Unfortunately, the February 2015 opinion was not complete for rating purposes.  The opinion and rationale were based on a lack of in-service treatment for a rectal condition, and did not take into account the Veteran's report of fecal leakage in service that he claims as hemorrhoids.  Examinations are not sufficient where the examiner does not comment on the Veteran's report of relevant injury in service and, instead, relies on the absence of evidence in service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the Veteran was provided another VA examination before a new examiner in order to determine the nature and etiology of any rectal condition, to include hemorrhoids (claimed as fecal leakage).

At the August 2015 VA examination, the Veteran declined a rectal examination, including visual inspection of the rectum/anus region.  Based on the history provided by the Veteran, and a review of the claims file, including the February 2015 VA examination, the examiner opined that it was less likely than not that any diagnosed rectal condition was related to the Veteran's active duty service.  The rationale provided was that the available service treatment records (STR's) show no documentation of a rectal condition such as abnormal rectal tone that would indicate the existence of a fecal leakage condition, and no documentation of a hemorrhoid condition.  

The Board finds the August 2015 VA opinion and rationale to be inadequate for rating purposes as it does not take into account the Veteran's statements regarding his in-service fecal leakage, and instead focuses on what is not noted in the STR's.  The Board instructed the examiner to consider the Veteran's report that he experienced the symptoms of fecal leakage since 1991 to be credible, and, for the purpose of this examination, to therefore ignore the lack of documented reports in service.  

As the August 2015 examination and opinion report is inadequate, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of any rectal condition, to include hemorrhoids (claimed as fecal leakage).  The Veteran is reminded, however, that the VA's duty to assist is not a one-way street; the veteran has an obligation to assist in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, the Veteran is advised that at the time of the next examination, he must cooperate and participate meaningfully during the examination so that the results may permit the proper consideration of his claim.  Moreover, the lack of such cooperation will essentially be considered to be a failure to truly "report" for the examination, further examination will not be scheduled, and that his claim will then be decided based on the evidence that is currently in the record under 38 C.F.R. § 3.655 (2015).

Lastly, at the August 2015 VA examination, the Veteran reported that he was referred to a gastroenterologist for a colonoscopy, which had not been scheduled as of the date of the VA examination.  As the results of the colonoscopy are likely relevant to the Veteran's claim, on remand any outstanding treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain, and associate with the claims file, or Virtual VA or VBMS any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Schedule the Veteran for a new VA examination with a new examiner to determine the severity and etiology of any diagnosed bilateral foot disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:
Identify all diagnosed foot conditions and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed foot condition is related to the Veteran's in-service duties as a weapons technician working on a flight line.  

The examiner should specifically address whether the 1995 diagnosis of bilateral pes planus is related to the Veteran's duties which included prolonged standing on a flight line, and heavy lifting over a 14 year period of active duty.

The examiner should also specifically address whether the April 2011 diagnosis of bilateral hallux rigidus is related to the Veteran's duties during service, which included prolonged standing on a flight line, and heavy lifting over a 14 year period of active duty.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  Schedule the Veteran for a VA examination with an examiner who has not previously examined him to determine the severity and etiology of any diagnosed rectal condition, to include hemorrhoids.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:
Identify all diagnosed rectal conditions and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed rectal condition is related to the Veteran's active duty service.

The examiner should address whether the 1995 anus and rectum abnormalities are related to the Veteran's report of fecal leakage since 1991.  The examiner should consider credible the Veteran's report that he experienced fecal leakage since 1991.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




